DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Inorganic Chemistry, Vol. 32, No. 7, 1993, 1161-1167).  
Smith teaches an alkoxymagnesium halide supported Ziegler catalyst for ethylene polymerization (page 1163), wherein the alkoxymagnesium halide solid support prepared by the following process:

    PNG
    media_image1.png
    162
    329
    media_image1.png
    Greyscale
.
Smith’s teaching meets the limitations of the instant claims except Smith does not expressly disclose the lattice spacing d and an alcohol containing 5 or more carbons such as pentanol, hexanol, etc..  However, those alcohols are homologous of ethanol, one 
Applicants’ attentions are also directed to MPEP §2144.09, II., which cites: 
    PNG
    media_image2.png
    200
    780
    media_image2.png
    Greyscale

When the alkoxymagnesium halide solid particulates are prepared from alcohol with longer alkyl chain according to Smith’s method, one has expected those solid particulates to inherently meet the lattice spacing d limitation of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Smith’s teaching by using alcohol with longer alkyl chains to provide an alkoxymagnesium halide supported Ziegler catalyst for ethylene polymerization since such is conventional done in the art to optimize the activity and morphology of catalyst composition in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Caixia Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763